Title: To John Adams from John Quincy Adams, 18 April 1801
From: Adams, John Quincy
To: Adams, John



My dear Sir,
18. April. 1801—

I enclose herewith the second number of my Gazette, which completes the Journal for the month of March. By the last post I sent to Hamburg a letter for my mother, with the information that on the 12th: inst. my wife was delivered of a son. But she was then extremely ill, & I wrote under the impression of great alarm on her account. She has since very much recovered, & as I am assured quite out of danger. I hope this will reach you at the same time with my letter to my mother, & relieve you from an interval of anxiety & suspence, which if proportioned to my distress, the three days succeeding the 12th:—must be painful in the extreme.
An armistice of fourteen weeks has been concluded between the English & the Danes. It has settled nothing as to the main question between the parties, but secures to the english the free passage of the Sound, which to be sure is nothing at all, & cutts off the co-operation of Denmark to the military & naval measures of the other northern powers. The english fleet will proceed, it is said, up the Baltic, & the Swedish ports being inaccessable, & the Swedish fleet not very likely to run the risk of coming out, will direct their second visit to the port of Revel, where there are ten Russian Ships of the line. They will surely however not venture this attack, after hearing of this change in Russia, without further & precise instructions from their Government. The english might perhaps have imposed more burthensome terms upon the Danes. But it is not the interests nor the policy of England to press them too hard. The convention will apparently give the English the command of the Baltic for this season, & promote the pacific disposition of the northern powers. Perhaps even of France.
